193 F.2d 178
BANK LINE LIMITED, as Owner of the Steamship Hollybank, Libellant-Appellee,v.The STEAMSHIP RIO ATUEL, her engines, etc., Flota Mercante Del Estado Republica Argentina, Claimant-Respondent-Appellant.
No. 85.
Docket 22147.
United States Court of Appeals Second Circuit.
Argued November 16, 1951.
Decided November 29, 1951.

Appeal from the United States District Court for the Eastern District of New York.
From an interlocutory decree holding the Rio Atuel solely liable for damages sustained by the English Steamship Hollybank, the Rio Atuel appeals.
Kirlin, Campbell & Keating, New York City, Robert S. Erskine, New York City, and Malcolm D. Sylvester, New York City, of counsel, for appellant.
Haight, Deming, Gardner, Poor & Havens, New York City, MacDonald Deming and Charles S. Haight, New York City, of counsel, for appellee.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
Affirmed on opinion of the court below, D.C., 101 F. Supp. 523, 1951 A.M.C. 956.